Exhibit 10.4

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of March 31, 2008 (this
“Agreement”), is made by and between BGC Partners, LLC, a Delaware limited
liability company (“BGC Partners”), and Cantor Fitzgerald, L.P., a Delaware
limited partnership (“Cantor”).

W I T N E S S E T H:

WHEREAS, Cantor and BGC Partners have entered into the Separation Agreement,
dated as of March 31, 2008 (as amended from time to time, the “Separation
Agreement”), with BGC Partners, L.P., a Delaware limited partnership (“U.S.
Opco”), BGC Global Holdings, L.P., a Cayman Islands limited partnership (“Global
Opco”), and BGC Holdings, L.P., a Delaware limited partnership (“Holdings”), to
effect the Contribution (as defined in the Separation Agreement).

WHEREAS, as part of the Contribution, Cantor received or is entitled to receive
BGC Partners Common Stock (as defined below) in conjunction with the
Contribution and upon exchange of Holdings Exchangeable Limited Partnership
Interests (as defined below).

WHEREAS, Cantor and BGC Partners desire to enter into this Agreement to set
forth the terms and conditions of the registration rights and obligations of the
Cantor and BGC Partners and their respective Affiliates and certain transferees
of Securities to be held by Cantor or its Affiliates;

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:

“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person. For the purposes of this definition, “control”
with respect to any Person means, the direct or indirect possession of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by Contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Article III Notice” has the meaning set forth in Section 3.1.



--------------------------------------------------------------------------------

“BGC Partners” has the meaning set forth in the preamble (it being understood
that, after the Merger Effective Time, each reference to BGC Partners in this
Agreement shall refer to the Surviving Company).

“BGC Partners Free Writing Prospectus” means each Free Writing Prospectus
prepared by or on behalf of BGC Partners other than a Cantor Free Writing
Prospectus.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in New York City, New
York, United States of America.

“BGC Partners Class A Common Stock” means the Class A common stock, par value
$0.01 per share, of BGC Partners.

“BGC Partners Class B Common Stock” means the Class B common stock, par value
$0.01 per share, of BGC Partners.

“BGC Partners Common Stock” means the BGC Partners Class A Common Stock and the
BGC Partners Class B Common Stock, as applicable.

“BGC Partners Person” has the meaning set forth in Section 6.2.

“Cantor” has the meaning set forth in the preamble.

“Cantor Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of (unless prepared by BGC Partners or on behalf of BGC Partners)
the relevant member of the Cantor Group and used or referred to by such member
of the Cantor Group in connection with the offering of Registrable Securities.

“Cantor Group” means “Cantor Group” as defined in the Separation Agreement.

“Closing” means “Closing” as defined in the Separation Agreement.

“Damages” has the meaning set forth in Section 6.1.

“Demand Request” has the meaning set forth in Section 2.1.

“Demand Registration” has the meaning set forth in Section 2.1.

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) each BGC Partners Free Writing Prospectus (if any)
and (iii) all other information prepared by or on behalf of BGC Partners, in
each case, that is deemed under Rule 159 promulgated under the Securities Act to
have been conveyed to purchasers of securities at the time of sale of such
securities (including a contract of sale).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as from time to
time amended, and the rules and regulations of the SEC promulgated thereunder.

 

-2-



--------------------------------------------------------------------------------

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Global Opco” has the meaning set forth in the recitals hereto.

“Holder” shall mean Cantor and any Affiliate of Cantor holding Registrable
Securities, in each case so long as such Holder holds Registrable Securities.

“Holder Covered Persons” has the meaning set forth in Section 6.1.

“Holdings” has the meaning set forth in the recitals hereto.

“Holdings Exchangeable Limited Partnership Interest” means an “Exchangeable
Limited Partnership Interest” as defined in the New Holdings Limited Partnership
Agreement.

“Indemnified Party” has the meaning set forth in Section 6.3.

“Indemnifying Party” has the meaning set forth in Section 6.3.

“Merger” means the merger of BGC Partners and eSpeed set forth in the Merger
Agreement.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of May 29,
2007, among BGC Partners, Holdings, eSpeed, Inc., a Delaware corporation, U.S.
Opco and Global Opco.

“Merger Effective Time” means “Effective Time” as defined in the Merger
Agreement.

“New Holdings Limited Partnership Agreement” means the Amended and Restated
Limited Partnership Agreement of BGC Holdings, L.P., as amended from time to
time.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“Piggy-back Registration” has the meaning set forth in Section 3.1.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

“Public Offering” has the meaning set forth in Section 3.1.

“Registrable Securities” means shares of BGC Partners Common Stock which are
issued or transferred or issued to any Holder pursuant to and in accordance with
the New Holdings

 

-3-



--------------------------------------------------------------------------------

Limited Partnership Agreement, and any shares of BGC Partners Common Stock
issued or issuable in respect of or in exchange for any such shares of BGC
Partners Common Stock. As to any particular Registrable Securities, once issued
such securities shall cease to be Registrable Securities when (i) a Registration
Statement with respect to the sale of such securities shall have become
effective under the Securities Act and such securities shall have been disposed
of in accordance with such Registration Statement, (ii) such securities shall
have been sold to the public pursuant to Rule 144 (or any successor provision)
under the Securities Act, (iii) such securities shall have ceased to be
outstanding, or (iv) such securities may be sold in the public market of the
United States, in unlimited amounts, under Rule 144(k), without registration
under the Securities Act. For any calculations relating to Registrable
Securities herein, the Holdings Exchangeable Limited Partnership Interests are
counted as the number of shares of BGC Partners Common Stock issuable in respect
of such Holdings Exchangeable Limited Partnership Interests (whether or not
issued), in accordance with the New Holdings Limited Partnership Agreement.

“Registration Expenses” has the meaning set forth in Section 5.1.

“Registration Statement” means any registration statement of BGC Partners which
covers Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Rule 144” has the meaning set forth in Section 7.1.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as from time to time
amended, and the rules and regulations of the SEC promulgated thereunder.

“Separation Agreement” has the meaning set forth in the recitals hereto.

“Surviving Company” means the surviving entity in the Merger.

“U.S. Opco” has the meaning set forth in the recitals hereto.

ARTICLE II

DEMAND REGISTRATIONS

SECTION 2.1 Requests for Registration. Subject to the provisions of this Article
II, any Holder or group of Holders may at any time make a written request (a
“Demand Request”) for registration under the Securities Act of a number of
shares of Registrable Securities that (1) represents at least 10% of the shares
of BGC Class A Common Stock outstanding on the date of the Demand Request or
(2) has an aggregate market value on the date of the Demand Request of greater
than $20 million (such written Request, a “Demand Registration”). Such Demand
Requests shall specify the amount of Registrable Securities to be registered and
the intended method or methods of disposition. BGC Partners shall, subject to
the provisions of this Article II and to the Holders’ compliance with their
obligations under the provisions of this Agreement, as promptly as practicable
register under the Securities Act all Registrable Securities included in such
Demand Request, for disposition in accordance with the intended method or
methods set

 

-4-



--------------------------------------------------------------------------------

forth therein; provided that if the managing underwriter(s) for a Demand
Registration in which Registrable Securities are proposed to be included
pursuant to this Article II that involves an underwritten offering shall advise
BGC Partners that in its reasonable opinion, the number of Registrable
Securities to be sold is greater than the amount that can be offered without
adversely affecting the success of the offering (taking into consideration the
interests of BGC Partners and the Holders), then BGC Partners will be entitled
to reduce the number of Registrable Securities included in such registration to
the number that, in the opinion of the managing underwriter(s), can be sold
without having the adverse effect referred to above. The number of Registrable
Securities that may be registered shall be allocated in the following priority:
first, pro rata among the Holders participating in the Demand Registration,
based on the number of Registrable Securities included by such Holder in the
Demand Request; second, all shares of BGC Partners Common Stock proposed to be
registered for offer and sale by BGC Partners; and third, to shares of BGC
Partners Common Stock proposed to be registered pursuant to any piggy-back
registration rights of third parties. As promptly as practicable thereafter, but
subject to Section 2.3 hereof, BGC Partners shall use its reasonable best
efforts to file with the SEC a Registration Statement, registering all
Registrable Securities that any Holders have requested to register, for
disposition in accordance with the intended method or methods set forth in their
notices to BGC Partners. BGC Partners shall use its reasonable best efforts to
cause such Registration Statement to be declared effective as soon as
practicable after filing and to remain effective until the earlier of (i) 90
days following the date on which it was declared effective and (ii) the date on
which all of the Registrable Securities covered thereby are disposed of in
accordance with the method or methods of disposition stated therein. Each Demand
Request shall be irrevocable except as otherwise expressly provided herein
(including Section 2.4).

Notwithstanding anything to the contrary in this Article II, no Holder shall
have the right to require BGC Partners to register any Registrable Securities
pursuant to this Article II during any period (not to exceed 180 days) following
the closing of the completion of a distribution of securities offered by BGC
Partners that would cause BGC Partners to breach a lock-up provision contained
in the underwriting agreement for such distribution.

SECTION 2.2 Number and Timing of Registrations. Notwithstanding anything in this
Article II to the contrary: (a) the Holders shall be entitled to make no more
than four Demand Registrations hereunder (and no more than one Demand
Registration during any twelve-month period), and (b) BGC Partners shall not be
obligated to make a Demand Registration in the event that a Piggy-back
Registration had been available to any Holder within the 180 days preceding the
date of the Demand Request.

SECTION 2.3 Suspension of Registration. Notwithstanding the foregoing, if in the
good faith judgment of the Board of Directors of BGC Partners it would be
materially detrimental to BGC Partners and its stockholders for any Registration
Statement to be filed or for any Registration Statement or Prospectus to be
amended or supplemented because such filing, amendment or supplement would
(i) require disclosure of material non-public information, the disclosure of
which would be reasonably likely to materially and adversely affect BGC Partners
and its subsidiaries (if any) taken as a whole, or (ii) materially interfere
with any existing or prospective business situation, transaction or negotiation
involving BGC Partners, BGC Partners shall have the right to suspend the use of
the applicable Registration Statement or delay delivery or filing, but not the
preparation, of the applicable Registration Statement or Prospectus or any

 

-5-



--------------------------------------------------------------------------------

document incorporated therein by reference, in each case for a reasonable period
of time; provided, however, that BGC Partners shall not be able to exercise such
suspension right more than twice in each 12-month period aggregating not more
than 150 days in such 12-month period. In the event that the ability of the
Holders to sell shall be suspended for any reason, the period of such suspension
shall not count towards compliance with the 90-day period referred to under
clause (i), of Section 2.1 of this Agreement.

SECTION 2.4 Interrupted Registration. A registration requested pursuant to this
Article II shall not be deemed to have been requested by the Holders of
Registrable Securities for purposes of Section 2.2: (i) unless it has been
declared effective by the SEC; (ii) if after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC for any reason other than misrepresentation or an
omission by the requesting Holders such that the Registration Statement shall
not be effective until the earlier of (A) 60 days following the date on which it
was declared effective (treating any suspension or interruption of registration
as provided in Section 2.3) and (B) the date on which all of the Registrable
Securities covered thereby are disposed of in accordance with the method or
methods of disposition stated therein; (iii) if the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such registration are not satisfied other than by reason of some wrongful act or
omission, or act or omission in bad faith, by such Holders and are not otherwise
waived; or (iv) if such request has been withdrawn by the requesting Holders and
such Holders shall have elected to pay all Registration Expenses of BGC Partners
in connection with such withdrawn request.

ARTICLE III

PIGGY-BACK REGISTRATIONS

SECTION 3.1 Right to Include Registrable Securities. If at any time following
the Merger Effective Time, BGC Partners proposes to register (including for this
purpose a registration effected by BGC Partners for security holders of BGC
Partners other than any Holder) any Registrable Securities and to file a
Registration Statement with respect thereto under the Securities Act, whether or
not for sale for its own account (other than pursuant to (i) Section 2.1, (ii) a
registration statement on Form S-4, Form S-8 or any successor or similar forms,
or (iii) a registration statement for the sales of Registrable Securities
issuable or issued upon exchange, conversion or sale of any Holdings
Exchangeable Limited Partnership Interests held by any member of the Cantor
Group), in a manner that would permit registration of Registrable Securities for
sale to the public under the Securities Act (a “Public Offering”), BGC Partners
will each such time promptly give written notice to the Holders (i) of its
intention to do so, (ii) of the form of registration statement of the SEC that
has been selected by BGC Partners and (iii) of rights of Holders under this
Article III (the “Article III Notice”). BGC Partners will include in the case of
a proposed Public Offering all Registrable Securities that BGC Partners is
requested in writing, within 15 days after the Article III Notice is given, to
register by the Holders thereof (each, a “Piggy-back Registration”); provided,
however, that (x) if, at any time after giving written notice of its intention
to register any Registrable Securities and prior to the effective date of the
Registration Statement filed in connection with such registration, BGC Partners
shall determine that none of such Registrable Shares shall be registered, BGC
Partners may, at its election, give written notice of such determination to all
Holders who so requested registration and, thereupon, shall be relieved of its
obligation to register any Registrable Securities in

 

-6-



--------------------------------------------------------------------------------

connection with such abandoned registration, without prejudice, however, to the
rights of Holders under Article II hereof, and (y) in case of a determination by
BGC Partners to delay registration of the Registrable Securities, BGC Partners
shall be permitted to delay the registration of such Registrable Securities
pursuant to this Article III for the same period as the delay in registering
such other Registrable Securities by BGC Partners, as the case may be or may
abandon the registration of Registrable Securities, in the sole discretion of
BGC Partners. No registration effected under this Article III shall relieve BGC
Partners of its obligations to effect registrations upon request under Article
II.

SECTION 3.2 Priority; Registration Form. If the managing underwriter(s) for a
registration in which Registrable Securities are proposed to be included
pursuant to this Article III that involves an underwritten offering shall advise
BGC Partners in good faith that in its opinion, the number of shares of BGC
Partners Common Stock to be sold for the account of persons other than BGC
Partners (collectively, “Selling Stockholders” is greater than the amount that
can be offered without adversely affecting the success of the offering (taking
into consideration the interests of BGC Partners and the Holders), then the
number of shares of BGC Partners Common Stock to be sold for the account of
Selling Stockholders (including Holders of Registrable Securities) may be
reduced to a number that, in the reasonable opinion of the managing
underwriter(s), may reasonably be sold without having the adverse effect
referred to above. The reduced number of shares of BGC Partners Common Stock
that may be registered shall be allocated in the case of a Public Offering, in
the following priority: first, to shares of BGC Partners Common Stock proposed
to be registered for offer and sale by BGC Partners; second, to shares of BGC
Partners Common Stock proposed to be registered pursuant to any demand
registration rights of third parties; and, third, to Registrable Securities
proposed to be registered by Holders as a Piggy-back Registration. The reduced
number of Registrable Securities that may be registered pursuant to this
Section 3.2 shall be allocated pro rata among the Holders participating in the
Piggy-back Registration, based on the number of Registrable Securities
beneficially owned by the respective Holders. If, as a result of the proration
provisions of this Section 3.2, any Holder shall not be entitled to include all
Registrable Securities in a registration pursuant to this Article III that such
Holder has requested be included, such Holder may elect to withdraw its
Registrable Securities from the registration.

ARTICLE IV

REGISTRATION PROCEDURES

SECTION 4.1 Use Reasonable Best Efforts. In connection with BGC Partners’
registration obligations pursuant to Article II and Article III hereof, BGC
Partners shall use its reasonable best efforts to effect such registrations to
permit the sale of such Registrable Securities in accordance with the intended
method or methods of disposition thereof and pursuant thereto BGC Partners shall
as expeditiously as reasonably practicable:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements relating to the registration on any appropriate form under the
Securities Act, and to cause such Registration Statement to become effective as
soon as reasonably practicable and to remain continuously effective for the time
period required by this Agreement to the extent permitted under the Securities
Act;

 

-7-



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period set forth in Section 2.1; and to
cause the Registration Statement and the related Prospectus to be supplemented
by any required Prospectus supplement, and as so supplemented to be filed in
accordance with the Securities Act and any rules and regulations promulgated
thereunder; and otherwise to comply with the provisions of the Securities Act as
may be necessary to facilitate the disposition of all Registrable Securities
covered by such Registration Statement during the applicable period in
accordance with the intended method or methods of disposition by the selling
Holders thereof set forth in such Registration Statement or such Prospectus or
Prospectus supplement;

(c) notify the selling Holders and the managing underwriter(s), if any, promptly
if at any time (i) any Prospectus, Registration Statement or amendment or
supplement thereto is filed, (ii) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (iii) the SEC or any other
federal or state governmental authority requests any amendment or supplement to,
or any additional information in respect of, any Registration Statement or
Prospectus, (iv) the SEC or any other federal or state governmental authority
issues any stop order suspending the effectiveness of a Registration Statement
or initiates any proceedings for that purpose, (v) BGC Partners receives any
notice that the qualification of any Registrable Securities for sale in any
jurisdiction has been suspended or that any proceeding has been initiated for
the purpose of suspending such qualification (vi) upon the discovery of any
event which requires that any changes be made in such Registration Statement or
any related Prospectus so that such Registration Statement or Prospectus will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances under which they were
made; provided, however, that in the case of this subclause (vi), such notice
need only state that an event of such nature has occurred, without describing
such event, or (vii) of the determination by counsel of BGC Partners that a
post-effective amendment to a Restriction Statement is advisable. BGC Partners
hereby agrees to promptly reimburse any selling Holders for any reasonable
out-of-pocket losses and expenses incurred in connection with any uncompleted
sale of any Registrable Securities in the event that BGC Partners fails to
timely notify such Holder that the Registration Statement then on file with the
SEC is no longer effective;

(d) to make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any jurisdiction, at the earliest
reasonably practicable moment;

(e) if requested by the managing underwriter(s) or any Holder of Registrable
Securities being sold in connection with an underwritten offering, to
incorporate into a Prospectus supplement or a post-effective amendment to the
Registration Statement any information which the managing underwriter(s), such
Holder and BGC Partners reasonably agree is required to be included therein
relating to such sale of Registrable Securities; and to file such supplement or
post-effective amendment as soon as practicable in accordance with the
Securities Act and the rules and regulations promulgated thereunder;

 

-8-



--------------------------------------------------------------------------------

(f) to furnish to each selling Holder and each managing underwriter, if any, one
signed copy of the Registration Statement or Registration Statements, any
Company Free Writing Prospectus, and any post-effective amendment thereto,
including all financial statements and schedules thereto, all documents
incorporated therein by reference and all exhibits thereto (including exhibits
incorporated by reference) as promptly as practicable after filing such
documents with the SEC;

(g) to deliver to each selling Holder and each underwriter, if any, as many
copies of the Prospectus or Prospectuses (including each preliminary Prospectus)
and any amendment, supplement or exhibit thereto as such Persons may reasonably
request; and to consent to the use of such Prospectus or any amendment,
supplement or exhibit thereto by each such selling Holder and underwriter, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus, amendment, supplement or exhibit in each case in
accordance with the intended method or methods of disposition thereof;

(h) prior to any public offering of Registrable Securities, to register or
qualify, or to cooperate with the selling Holders, the underwriter(s), if any,
and their respective counsel in connection with the registration or
qualification of, such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as may be requested by the
Holders of a majority of the Registrable Securities included in such
Registration Statement; to keep each such registration or qualification
effective during the period set forth in Section 2.1 that the applicable
Registration Statement is required to be kept effective; and to do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by such Registration Statement; provided,
however, that BGC Partners will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process in any jurisdiction
where it is not then so subject;

(i) to furnish to counsel selected by the Holders, prior to the filing of a
Registration Statement or Prospectus or any supplement or post-effective
amendment or any Company Free Writing Prospectus thereto with the SEC, copies of
such documents and with a reasonable and appropriate opportunity to review and
comment on such documents, subject to such documents being under BGC Partner’s
control;

(j) to cooperate with the selling Holders and the underwriter(s), if any, in the
preparation and delivery of certificates representing the Registrable Securities
to be sold, such certificates to be in such denominations and registered in such
names as such selling Holders or managing underwriter(s) may request at least
five (5) Business Days prior to any sale of Registrable Securities represented
by such certificates;

(k) subject to Section 4.3 hereof, upon the occurrence of any event described in
clause (vi) of Section 4.1(c) above, to promptly prepare and file a supplement
or post-effective amendment to the applicable Registration Statement or
Prospectus or any document incorporated therein by reference, and any other
required documents, so that such Registration Statement and Prospectus will not
thereafter contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading, in light
of the

 

-9-



--------------------------------------------------------------------------------

circumstances under which they were made, and to cause such supplement or
post-effective amendment to become effective as soon as practicable;

(l) to take all other actions in connection therewith as are reasonably
necessary or desirable in order to expedite or facilitate the disposition of the
Registrable Securities included in such Registration Statement and, in the case
of an underwritten offering: (i) to enter into an underwriting agreement in
customary form with the managing underwriter(s) (such agreement to contain
standard and customary indemnities, representations, warranties and other
agreements of or from BGC Partners, as the case may be); (ii) to obtain opinions
of counsel to BGC Partners (which (if reasonably acceptable to the
underwriter(s)) may be BGC Partners’ inside counsel) addressed to the
underwriter(s), such opinions to be in customary form; and (iii) to obtain
“comfort” letters from the Issuer’s or BGC Partners’ independent certified
public accountants addressed to the underwriter(s), such letters to be in
customary form;

(m) with respect to each BGC Partners Free Writing Prospectus or other materials
to be included in the Disclosure Package, ensure that no Registrable Securities
be sold “by means of” (as defined in Rule 159A(b) promulgated under the
Securities Act) such BGC Partners Free Writing Prospectus or other materials
without Cantor having first been provided with a reasonable opportunity to
review and comment on such documents;

(n) within the deadlines specified by the Securities Act, make all required
filings of all Prospectuses and BGC Partners Free Writing Prospectuses with the
SEC;

(o) to make available for inspection by any selling Holder of Registrable
Securities, any underwriter(s) participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such selling Holder or underwriter(s) all reasonably requested financial and
other records, pertinent corporate documents and properties of BGC Partners and
to cause BGC Partners’ officers, directors, employees, attorneys and independent
accountants to supply all information reasonably requested by any such selling
Holders, underwriter(s), attorneys, accountants or agents in connection with
such Registration Statement (Each selling Holder of Registrable Securities
agrees, on its own behalf and on behalf of all its underwriter(s), accountants,
attorneys and agents, that the information obtained by it as a result of such
inspections shall be kept confidential by it and, except as required by law, not
disclosed by it, in each case unless and until such information is made
generally available to the public other than by such selling Holder; and each
selling Holder of Registrable Securities further agrees, on its own behalf and
on behalf of all its underwriter(s), accountants, attorneys and agents, that it
will, upon learning that disclosure of such information is sought in a court of
competent jurisdiction, promptly give notice to BGC Partners and allow BGC
Partners at its expense, to undertake appropriate action to prevent disclosure
of the information deemed confidential);

(p) to consider in good faith any reasonable request of the selling Holders and
underwriters for the participation of management of BGC Partners in “road shows”
and similar sales events; and

(q) reasonably cooperate with the selling Holders and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel,

 

-10-



--------------------------------------------------------------------------------

in connection with any filings required to be made by the National Association
of Securities Dealers.

SECTION 4.2 Holders’ Obligation to Furnish Information. BGC Partners may require
each Holder of Registrable Securities as to which any registration is being
effected to furnish to BGC Partners such information regarding the distribution
of such Registrable Securities as BGC Partners may from time to time reasonably
request in writing.

SECTION 4.3 Suspension of Sales Pending Amendment of Prospectus. Each Holder
shall, upon receipt of any notice from BGC Partners of the happening of any
event of the kind described in clauses (iii)-(vi) of Section 4.1(c) above,
suspend the disposition of any Registrable Securities covered by such
Registration Statement or Prospectus until such Holder’s receipt of the copies
of a supplemented or amended Prospectus or until it is advised in writing by BGC
Partners that the use of the applicable Prospectus may be resumed, and, if so
directed by BGC Partners such Holder will deliver to BGC Partners all copies,
other than permanent file copies, then in such Holder’s possession of any
Prospectus covering such Registrable Securities. If BGC Partners shall have
given any such notice during a period when a Demand Registration is in effect,
the 90-day period described in Section 2.1 shall be extended by the number of
days of such suspension period.

ARTICLE V

REGISTRATION EXPENSES

SECTION 5.1 Registration Expenses. Except as otherwise expressly provided herein
to the contrary, all reasonable and documented expenses incident to BGC
Partners’ performance of or compliance with its obligations under this
Agreement, including without limitation all (i) registration and filing fees,
(ii) fees and expenses of compliance with securities or blue sky laws,
(iii) printing expenses, (iv) fees and disbursements of its counsel and its
independent certified public accountants (including the expenses of any special
audit or “comfort” letters required by or incident to such performance or
compliance), (v) securities acts liability insurance (if BGC Partners elects to
obtain such insurance) and (vi) the expenses and fees for listing securities to
be registered on each securities exchange on which Securities are then listed,
shall be borne by BGC Partners otherwise (all such expenses being herein
referred to as “Registration Expenses”); provided, however, that Registration
Expenses shall not include any underwriting discounts, or commissions or
transfer taxes, which underwriting discounts, commissions and transfer taxes
shall in all cases be borne solely by the Holders.

ARTICLE VI

INDEMNIFICATION

SECTION 6.1 Indemnification by BGC Partners. In the event of any registration of
any securities of BGC Partners under the Securities Act pursuant to Article II
or Article III hereof, BGC Partners will, and hereby does, indemnify and hold
harmless each selling Holder of any Registrable Securities covered by such
Registration Statement, its directors, officers and agents and each other
Person, if any, who controls such selling Holder within the meaning of
Section 15 of the Securities Act (each such selling Holder and such other
Persons, collectively, “Holder Covered Persons”), against any and all
out-of-pocket losses, claims, damages, liabilities and

 

-11-



--------------------------------------------------------------------------------

expenses (including reasonable attorneys’ fees and expenses) actually incurred
by such Holder Covered Person under the Securities Act, common law or otherwise
(collectively, “Damages”), to the extent that such Damages (or actions or
proceedings in respect thereof) arise out of or result from (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Disclosure Package, any Registration Statement, the Prospectus, or in any
amendment or supplement thereto, under which such securities were registered
under the Securities Act or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary Prospectus, together with the
documents incorporated by reference therein (as amended or supplemented if BGC
Partners shall have filed with the SEC any amendment thereof or supplement
thereto), if used prior to the effective date of such Registration Statement, or
contained in the Prospectus, together with the documents incorporated by
reference therein (as amended or supplemented if BGC Partners shall have filed
with the SEC any amendment thereof or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that BGC Partners shall not be liable to any Holder Covered Person in any such
case to the extent that any such Damage (or action or proceeding in respect
thereof) arises out of or relates to any untrue statement or alleged untrue
statement or omission or alleged omission made in such Registration Statement or
amendment thereof or supplement thereto or in any such preliminary, final or
summary Prospectus in reliance upon and in conformity with written information
furnished to BGC Partners by or on behalf of any such Holder Covered Person for
use in the preparation thereof.

SECTION 6.2 Indemnification by the Selling Holders. In consideration of BGC
Partners’ including any Registrable Securities in any Registration Statement
filed in accordance with Article II or Article III hereof, Cantor and each other
Holder selling Registrable Securities under such Registration Statement shall be
deemed to have agreed to indemnify and hold harmless, jointly and severally (in
the same manner and to the same extent as set forth in Section 6.1 hereof) BGC
Partners, its directors, officers, managing directors and agents and each Person
controlling BGC Partners within the meaning of Section 15 of the Securities Act
(each, a “BGC Partners Person”) against any and all Damages, to the extent that
such Damages (or actions or proceedings in respect thereof) arise out of or are
related to any statement or alleged statement in or omission or alleged omission
from the Disclosure Package, such Registration Statement, any preliminary, final
or summary Prospectus contained therein, the Cantor Free Writing Prospectus or
any amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to BGC Partners or its representatives by or on
behalf of Cantor or any selling Holder for use in the preparation of such
Disclosure Package document, such Registration Statement, such preliminary,
final or summary Prospectus, such Cantor Free Writing Prospectus or amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of BGC Partners or any of
its directors, officers or controlling Persons. BGC Partners may require as a
condition to its including Registrable Securities in any Registration Statement
filed hereunder that Cantor and each such selling Holder acknowledge its
agreement to be bound by the provisions of this Agreement (including Article VI)
applicable to it.

 

-12-



--------------------------------------------------------------------------------

SECTION 6.3 Notices of Claims. Promptly after receipt by a Holder Covered Person
or a BGC Partners Covered Person (each, an “Indemnified Party”) of written
notice of the commencement of any action or proceeding with respect to which a
claim for indemnification may be made pursuant to this Article VI, such
Indemnified Party will, if a claim in respect thereof is to be made against,
respectively, BGC Partners, on the one hand, or Cantor or any selling Holder, on
the other hand (such Person or Persons, the “Indemnifying Party”), give written
notice to the latter of the commencement of such action; provided, however, that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its or their obligations under this Article
VI, except to the extent that the Indemnifying Party is actually materially
prejudiced by such failure to give notice, and in no event shall such failure
relieve the Indemnifying Party from any other liability which it may have to
such Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party under this
Article VI for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
cost of investigation; provided, further, that if, in the Indemnified Party’s
reasonable judgment, a conflict of interest between the Indemnified Party and
the Indemnifying Party exists in respect of such claim, then such Indemnified
Party shall have the right to participate in the defense of such claim and to
employ one firm of attorneys at the Indemnifying Party’s expense to represent
such Indemnified Party. No Indemnified Party will consent to entry of any
judgment or enter into any settlement without the Indemnifying Party’s written
consent to such judgment or settlement, which shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
in respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such claim or proceeding.

SECTION 6.4 Contribution. If the indemnification provided for in this Article VI
is unavailable or insufficient to hold harmless an Indemnified Party under this
Article VI, then each Indemnifying Party shall have a joint and several
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of the Damages referred to in this Article VI in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other hand in connection with the
offering which resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or an omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or omission. BGC Partners and the
Holders (in consideration of BGC Partners’ including any Registrable Securities
in any Registration Statement filed in accordance with Article II or Article III
hereof) shall be deemed to have agreed, that it would not be just and equitable
if contributions pursuant to this Section 6.4 were to be determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to in the first

 

-13-



--------------------------------------------------------------------------------

sentence of this Section 6.4. The amount paid by an Indemnified Party as a
result of the Damages referred to in the first sentence of this Section 6.4
shall be deemed to include any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any action
or claim (which shall be limited as provided in Section 6.3 if the Indemnifying
Party has assumed the defense of any such action in accordance with the
provisions thereof) which is the subject of this Section 6.4. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Promptly after receipt by an
Indemnified Party under this Section 6.4 of notice of the commencement of any
action against such party in respect of which a claim for contribution has been
made against an Indemnifying Party under this Section 6.4, such Indemnified
Party shall notify the Indemnifying Party in writing of the commencement thereof
if the notice specified in Section 6.3 has not been given with respect to such
action; provided, however, that the omission so to notify the Indemnifying Party
shall not relieve the Indemnifying Party from any liability which it may have to
any Indemnified Party otherwise under this Section 6.4, except to the extent
that the Indemnifying Party is actually materially prejudiced by such failure to
give notice, and in no event shall such failure relieve the Indemnifying Party
from any other liability which it may have to such Indemnified Party.

ARTICLE VII

RULE 144

SECTION 7.1 Rule 144. BGC Partners shall file the reports required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated thereunder, so long as it is subject to such reporting
requirements, all to the extent required from time to time to enable the Holders
to sell Registrable Securities without registration under the Securities Act
within the limits of the exemptions provided by Rule 144 of the Securities Act
(“Rule 144”). Upon the request of Cantor, BGC Partners shall deliver to such
Holder a written statement stating whether it has complied with such
requirements, and will take such further action as Cantor may reasonably
request, all to the extent required from time to time to enable Cantor to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exceptions provided by Rule 144.

ARTICLE VIII

UNDERWRITTEN REGISTRATIONS

SECTION 8.1 Selection of Underwriter(s). In each registration under Article II
or Article III of this Agreement, the underwriter or underwriters and managing
underwriter or managing underwriters that will administer the offering shall be
selected by BGC Partners, as the case may be, provided, however, that in the
case of a registration under Article II of this Agreement, such underwriter(s)
and managing underwriter(s) shall be subject to the approval of the Holders of a
majority in aggregate amount of Registrable Securities included in such
offering, which approval shall not be unreasonably withheld or delayed.

SECTION 8.2 Agreements of Selling Holders. No Holder shall sell any of its
Registrable Securities in any underwritten offering pursuant to a registration
hereunder unless such Holder (i) agrees to sell such Registrable Securities on a
basis provided in any underwriting agreement

 

-14-



--------------------------------------------------------------------------------

in customary form, including the making of customary representations, warranties
and indemnities and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting agreements or as reasonably requested by
BGC Partners (whether or not such offering is underwritten).

ARTICLE IX

HOLDBACK AGREEMENTS

SECTION 9.1 Restrictions on Public Sales by Holders. To the extent not
inconsistent with applicable law, each Holder that is timely notified in writing
by the managing underwriter(s) or underwriter(s) shall not effect any public
sale or distribution (including a sale pursuant to Rule 144) of any securities
of the same class or issue being registered in an underwritten offering (other
than pursuant to an employee stock option, stock purchase, stock bonus or
similar plan, pursuant to a merger, an exchange offer or a transaction of the
type specified in Rule 145(a) under the Securities Act) or any securities of BGC
Partners convertible into or exchangeable or exercisable for securities of the
same class or issue, during the 7-day period prior to the effective date of the
applicable Registration Statement, if such date is known, or during the period
beginning on such effective date and ending either (i) 60 days after such
effective date or (ii) any such earlier date as may be requested by the managing
underwriter(s) or underwriter(s) of such registration, except as part of such
registration.

ARTICLE X

REPRESENTATIONS AND WARRANTIES

SECTION 10.1 Representations and Warranties of the Parties. BGC Partners hereby
represents and warrants to Cantor, and Cantor hereby represents and warrants to
BGC Partners, as follows:

(a) The execution, delivery and performance by the representing party of this
Agreement and the consummation by the representing party of the transactions
contemplated by this Agreement are within its corporate powers and have been
duly authorized by all necessary corporate action on its part. This Agreement
constitutes a legal, valid and binding agreement of the representing party
enforceable against it in accordance with its terms, subject, as to enforcement,
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditor’s rights
and to general equity principles (it being understood that such exception shall
not in itself be construed to mean that the Agreement is not enforceable in
accordance with its terms).

(b) The execution, delivery or performance of this Agreement by the representing
party and the consummation by it of the transactions contemplated hereby do not
and will not contravene or conflict with the representing party’s certificate of
incorporation, bylaws or similar governing documents or conflict with, result in
a breach or constitute a default under any statute, loan agreement, mortgage,
indenture, deed or other agreement to which it is a party or to which any of its
properties is subject, except in each case as would not reasonably be expected
to have a material adverse effect on such representing party.

 

-15-



--------------------------------------------------------------------------------

ARTICLE XI

EFFECTIVENESS AND TERMINATION

SECTION 11.1 Effectiveness. This Agreement shall take effect on the date hereof
and shall remain in effect until it is terminated pursuant to Section 11.2
hereof.

SECTION 11.2 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate upon the earliest to occur of
the following (a) the mutual written agreement of the parties hereto at any time
to terminate this Agreement, and (b) the date on which no Registrable Securities
shall remain outstanding.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Interpretation. Article, Section, paragraph or clause references
not attributed to a particular document shall be reference to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time. The word “or” is not exclusive unless the context clearly requires
otherwise. The words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation.” Definitions in this
Agreement apply equally to both the singular and plural forms of the defined
terms. References to the masculine gender include the feminine gender. The
section, paragraph, clause and article headings contained in this Agreement are
inserted for convenience of reference only and will not affect the meaning or
interpretation of this Agreement. The terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular article, section, paragraph or subdivision.

SECTION 12.2 Amendments and Waivers. This Agreement may be amended, and waivers
or consents to departures from the provisions hereof may be given, only by a
written instrument duly executed, in the case of an amendment, by all of the
parties hereto, or in the case of a waiver or consent, by the party against whom
the waiver or consent, as the case may be, is to be effective.

SECTION 12.3 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of BGC Partners and the Holders and their respective
successors, assigns and transferees; provided that this Agreement or any rights
or obligations hereunder may not be assigned or transferred without the written
consent of the other party hereto.

SECTION 12.4 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto that form a part hereof contain the entire
understanding of BGC Partners and Cantor with respect to its subject matter.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein. This Agreement supersedes all prior agreements
and understandings between BGC Partners and the Holders with respect to its
subject matter.

 

-16-



--------------------------------------------------------------------------------

SECTION 12.5 Notices. All notices and other communications to be given to any
Party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service or three
days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of a
telegram or facsimile and shall be directed to the address set forth below (or
at such other address or facsimile number as such Party shall designate by like
notice):

 

If to Cantor:   Cantor Fitzgerald, L.P.   110 East 59th Street   New York, New
York 10022   Attention:   General Counsel   Fax No:   (212) 829-4708   With a
copy to:   Wachtell, Lipton, Rosen & Katz   51 West 52nd Street   New York, New
York 10019   Attention:   Craig M. Wasserman, Esq.     Gavin D. Solotar, Esq.  
Fax No:   (212) 403-2000 If to BGC Partners:   BGC Partners, LLC   499 Park
Avenue   New York, New York 10022   Attention:   General Counsel   Fax No:  
(212) 829-4708   With a copy to:   Debevoise & Plimpton LLP   919 Third Avenue  
New York, New York 10022   Attention:   William D. Regner, Esq.   Fax No:  
(212) 909-6836

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any Party

 

-17-



--------------------------------------------------------------------------------

may by notice given in accordance with this Section 8.05 designate another
address or Person for receipt of notices hereunder.

SECTION 12.6 Survival. The representations and warranties made herein shall
survive through the term of this Agreement

SECTION 12.7 Severability. In the event that any one or more of the provisions
hereof is held invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision, in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
it being intended that all rights, powers and privileges of BGC Partners and
Cantor shall be enforceable to the fullest extent permitted by law.

SECTION 12.8 Entire Agreement. This Agreement constitutes the entire agreement
of the parties hereto and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.

SECTION 12.9 No Third-Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted assigns, and nothing herein
expressed or implied shall give or be construed to give to any Person, other
than the parties hereto and such assigns, any legal or equitable rights
hereunder.

SECTION 12.10 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of BGC
Partners and Cantor agrees that all actions or proceedings arising out of or in
connection with this Agreement, or for recognition and enforcement of any
judgment arising out of or in connection with this Agreement, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of BGC Partners and Cantor hereby irrevocably submits with regard to
any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of BGC Partners and Cantor hereby expressly waives any right it may
have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts; and (c) that
(i) any of the aforesaid courts is an inconvenient or inappropriate forum for
such action or proceeding, (ii) venue is not proper in any of the aforesaid
courts, and (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by any of the aforesaid courts.

SECTION 12.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page left intentionally blank]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

BGC PARTNERS, LLC By:  

/s/ Stephen M. Merkel

Name:   Stephen M. Merkel Title:   Executive Vice President, General Counsel and
Secretary CANTOR FITZGERALD, L.P. By:  

/s/ Howard W. Lutnick

Name:   Howard W. Lutnick Title:   Chairman, Chief Executive Officer and
President

[Signature Page to Registration Rights Agreement, dated as of March 31, 2008,

by and between BGC Partners, LLC and Cantor Fitzgerald]